Title: Thomas Jefferson to William Short, 8 March 1811
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Mar. 8. 11.
          
           I now make frequent journies to Bedford, and make long staysthere, having a good house and accomodations there. I am just returned thence, after an absence of five weeks, and find here your letter of Jan. 30. I had left this on the 27th. to this you must sometimes ascribe the not recieving timely answers from me, & sometimes to my  the repugnance with which I go to my writing table. my occupations without doors employ the great mass of my time, and repose, society and some reading while within. your letter of Dec. 31. was recieved in due time, and the one to Price in it.  I had laid it in a Cartoon where I habitually lay the letters I have to send off, writing letters afterwards for the post & putting them in the same place, when I came to deliver them to the messenger, I unheedingly delivered him the whole, telling him at the same time to come to me on his return to carry a letter to mr Price. he came accordingly and then I first discovered I had given him Price’s letter with the rest.  I immediately sent him back to the post office to ask for Price’s letter and recieved for answer from the Postmaster that he had sent off all my letters. imagining that Price or some neighbor had been at Milton and taken his letter, I thought no more of it till Price called on me some weeks after, & on my asking, told me he had never recieved it. I presume the Postmaster had inattentively sent it with my other letters by the Northern mail.
           I am really sorry for the misfortune of mrs Church. it could not have fallen on more worth. commerce, in the way it is carried on here is mere gambling, and those who are constantly playing ‘double or quit’ must of course break: and so do all commercial men here except mere retailers, who are content with small & sure gains.
          
            ever affectionately yours
            
 Th: Jefferson
          
        